
	
		I
		112th CONGRESS
		1st Session
		H. R. 917
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  phase one of the South San Diego County Water Reclamation Project, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South San Diego County Water
			 Reclamation Project of 2011.
		2.Project
			 authorization
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding after the last section the following:
				
					16__.Phase One of
				the South San Diego County Water Reclamation Project, California
						(a)AuthorizationThe Secretary, in cooperation with the
				Sweetwater Authority, Otay Water District, and the City of Chula Vista,
				California, is authorized to participate in phase one of a project to design,
				plan, and construct permanent facilities needed to reclaim, reuse, and treat
				groundwater and wastewater in the service area of Sweetwater Authority, Otay
				Water District, and the City of Chula Vista.
						(b)CostsharingThe
				Federal share of the cost of the project described in subsection (a) shall not
				exceed 25 percent of the total cost of the project.
						(c)LimitationFunds
				provided by the Secretary shall not be used for the operation and maintenance
				of the project described in subsection (a).
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section
				$20,000,000.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is amended by adding after the last item the following:
				
					
						Sec. 16__. Phase One of the South San
				Diego County Water Reclamation Project,
				California.
					
					.
			
